DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. The Applicant’s claim for benefit of PCT/JP2015/056139 filed 03/03/2015, which claims benefit of the Japanese Application No. JP2014-115719, filed 06/04/2014, has been received and acknowledged. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Sato (Sato, Suguru. “Analysis of Coercive Force Mechanism in Soft and Hard Magnetic Materials with Nanocrystalline Structure.” University of Tsukuba Daigakuin, 2012, pp. 91–98, previously cited) in view of Fukunaga (Fukunaga, H., et al. “Effect of Laser Beam Parameters on Magnetic Properties of Nd–Fe–B Thick-Film Magnets Fabricated by Pulsed Laser Deposition” Journal of Applied Physics, vol. 109, no. 7, (2011), pp 07A758 through 07A758-3, previously cited) and Araki (U.S. Patent No. 5,676,998, previously cited).

Regarding Claim 1, Sato teaches a rare earth thin film magnet having Nd, Fe, and B as essential components (Title Page 1). Sato teaches the rare earth thin film magnet having a texture consisting of an α-Fe phase and a Nd2Fe14B phase which are alternately arranged three-dimensionally within the texture (Figure 4.1, Page 95; Title Page 1). Further, Sato teaches each of the α-Fe phase and the Nd2Fe14B phase have an average crystal grain size of 10 nm to 20 nm (Page 92; Title Page 1). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP § 2144.05(I).
However, Sato is silent to the rare earth thin film magnet’s thickness. Further Sato is silent to the rare earth thin film magnet having a maximum energy product (BH)max of 90 kJ/m3 or more and 130 kJ/m3 or less along with a residual magnetization of 0.99T or more and 1.05T or less, and a coercivity of 386 kA/m or more and 446 kA/m or less.
2Fe14B phase are present (Figure 1; Page 07A758-2). Further, Fukunaga teaches the aforementioned rare earth thin film magnets having film thicknesses of between 10-60 µm thick (Page 07A758-1, Column 2) resulting from high deposition rates and possessing reliably reproducible magnetic properties (Page 07A758-2, Column 2 through 07A758-3). However, the Fukunaga does not teach a maximum energy product (BH)max being 90 kJ/m3 or more and 130 kJ/m3 or less.
Araki teaches a thin film magnet and production method thereof, comprising a magnet of which the main phase is Nd2Fe14B (Column 2, Lines 47-59). Further Araki teaches the aforementioned thin film magnet having a maximum energy product (i.e., (BH)max) of greater than 120 kJ/m3 (Column 2, Line 58). Thus, the examiner points out that this aspect of the claim would have been obvious because a person of ordinary skill in the art would have been motivated the combine the prior art to achieve the claimed feature and that there would have been a reasonable expectation of success in achieving a maximum energy product (BH)max between 90 kJ/m3 and 130 kJ/m3, since the knowledge of a Nd2Fe14B main phase having a maximum energy product (BH)max value within this range was known within the prior art, and is general knowledge. Furthermore, Araki teaches the aforementioned thin film magnet has a high residual magnetization or coercive force of which is greater than that of bonded magnets or conventional thin film magnets. 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the thin film magnet of Sato by incorporating film thicknesses of between 10-60 µm thick as taught by Fukunaga with the motivation of achieving reliably reproducible magnetic properties and to further incorporate the concepts of Araki with the motivation of achieving  high residual magnetization or coercive force values greater than that of bonded magnets or conventional thin film magnets. 
With respect to the feature of a residual magnetization of 0.99T or more and 1.05T or less, and a coercivity of 386 kA/m or more and 446 kA/m or less, the examiner asserts that if one were to use the concepts of Fukunaga and Araki with the teachings of Sato, one would appreciate that the structure of Sato as modified is indistinguishable from that of the claimed invention. Therefore, it would necessarily flow that a residual magnetization of 0.99T or more and 1.05T or less along with a coercivity of 386 kA/m or more and 446 kA/m or less would exist. When the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980). See MPEP § § 2112- 2112.02. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Sato (Sato, Suguru. “Analysis of Coercive Force Mechanism in Soft and Hard Magnetic Materials with Nanocrystalline Structure.” University of Tsukuba Daigakuin, 2012, pp. 91–98, previously cited) in view of Fukunaga (Fukunaga, H., et al. “Effect of Laser Beam Parameters on Magnetic Properties of Nd–Fe–B Thick-Film Magnets Fabricated by Pulsed Laser Deposition” Journal of Applied Physics, vol. 109, no. 7, (2011), pp 07A758 through 07A758-3, previously cited) and Araki (U.S. Patent No. 5,676,998, previously cited) as applied to Claim 1, and further using Popov (Popov, A. G., et al. “Preparation of High-Power Permanent Magnets from Platelike Nd-Fe-B Alloys.” The Physics of Metals and Metallography, vol. 109, no. 3, 2010, pp. 238–246, previously cited) as an evidentiary reference.

Regarding Claim 10, Sato is relied upon for the reasons given above in addressing Claim 1. However, Sato is silent to the limitation of grains of an α-Fe phase being arranged in striped shapes which are dispersed within a matrix phase of the texture, the matrix phase being configured from grains of a Nd2Fe14B phase.
However, the examiner points out, with respect to the limitation wherein grains of the α-Fe phase are arranged in striped shapes which are dispersed within a matrix phase of the texture, the matrix phase being configured from grains of a Nd2Fe14B phase, this is commonly observed feature within Nd2Fe14B magnets due to the peritectic reaction between α-Fe crystals and the liquid phase during processing, of which causes the appearance of dendritic α-Fe structure, further evidenced by Popov (Page 239, Column 1, Paragraph 2), and illustrated below within Figure 1. 


    PNG
    media_image1.png
    381
    728
    media_image1.png
    Greyscale

Figure 1 - An illustration of the dendritic, columnar nature of α-Fe within a Nd2Fe14B matrix. 

Thus, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Response to Arguments
Applicant’s arguments regarding the rejection of Claim 1 under 35 U.S.C. § 103 over Sato (Sato, Suguru. “Analysis of Coercive Force Mechanism in Soft and Hard Magnetic Materials with Nanocrystalline Structure.” University of Tsukuba Daigakuin, 2012, pp. 91–98) in view of Fukunaga (Fukunaga, H., et al. “Effect of Laser Beam Parameters on Magnetic Properties of Nd–Fe–B Thick-Film Magnets Fabricated by Pulsed Laser Deposition” Journal of Applied Physics, vol. 109, no. 7, (2011), pp 07A758 through 07A758-3) and Araki (U.S. Patent No. 5,676,998) have been fully considered but are not persuasive. 
Applicant argues that one of ordinary skill in the art would have no common sense reason, rational underpinning, or motivation to look to a secondary reference for a teaching of the maximum energy product as Sato already discloses this information. The examiner respectfully disagrees and points out that the (BH)max values within the instant claim are the result of all aspects of the claim including the aspects that, as the examiner has pointed out, Sato does not teach such as the magnet’s thickness. 
Applicant argues that Araki teaches an entirely different material. The examiner respectfully disagrees and points out that Araki teaches a thin film magnet comprising a main phase of Nd2Fe14B (Column 2, Lines 47-59) of which has a maximum energy product (i.e., (BH)max) of greater than 120 kJ/m3 (Column 2, Line 58). Thus, a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed feature and that there would have been a reasonable expectation of success in achieving a maximum energy product (BH)max between 90 kJ/m3 and 130 kJ/m3, since the knowledge of a Nd2Fe14B main phase having a maximum energy product (BH)max value within this range was known within the prior art, and is general knowledge. 
Thus, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Contact Information
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L HECKMAN whose telephone number is (571)272-3295.  The examiner can normally be reached on M-F 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D Walker can be reached on (571) 272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RYAN L HECKMAN/Examiner, Art Unit 1735                                                                                                                                                                                                        
/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735